The Court being Opened According to Adjournm4 Mr Samuel Auchmuty Produced his Patent Appointing him Regr of this Court was Sworn in Office by his Honr the Judge After which the Libel of Capt4 James Allen etc. and the Claim of George Smithson late of sa Ship were read
Mr Moses Lopez was Sworn Interpreter in this Case, Whereupon the Preparitory Exam”3 were Produced in Co4 Philip de Arreitta, On Oath in Open Court declares that the Answers made to the Interrogatories by him signed are true And was further Sworn — Also Nathan Bull was Sworn After which the Attrys for the Captors entered their reply to fhe Claim or plea of the sa George Smithson and the Court is Adjourned until to Morrow 9 a Clock A: M
7411 June
The Court being Opened According to Adjournm4 Antonio Rodriguez, Cayetano Ramos, Christopher Berry, John Bickerstaff and Michael Quin were Sworn and declared in Open Court that their several Interrogatories by them signed were true — Sundry papers produced in Court, Whereupon John Banister and Wm Richardson were Sworn
18. The Claim4 Acknowledges in Court that Cap4 James Allen and Cap4 James Wimble are Commanders of Private Men of War as set forth in the Libel and are duly and fully Authorized and empowered' by Commissions as are set forth in their Libel And after Several Pleas by the Attornies on both sides The Court Adjourned to Friday the io4h Inst4 at 3 aClock P: M
[Minute Book, 1740-1743]
7th July [June] 1743.
John Banister of Newport afa Merch4 On Oath made answer to the following Questions Viz4
Qn 1. Where had you those papers inclosed in the Letter Directed to John Hardman and Company Owners of the Angola Merch11 Viz An Acco4 of Sales and Invoice of Sundry Merchandizes Shipt on Board the Ship Angola with the Letter annexed An Acco4 of the Disbursements of said Ship with a Letter annexed and Bill of Lading
Anr I reced. them from Cap4 George Smithson, Sealed under the Cover now in Court, under three Seals, and no other papers with ’em Who say’d he had ’em from Cap4 Freebody, (who being here was present Acknowledged he showed them upon a Table and Sa Smithson took them himself) being one of the Owners of the privateer Upon my receiving said Letter from sd Smithson I broke it open to discover to se if there was anything in them that wou’d serve Cap4 Smithson in his Defence and now produces them at the request of his Council
John Banister
*209Willaim Richardson on Oath made Answer to the following Questions Qn Do you know the hand Writing of the Bill of Lading and the Signing of the Letters
Anr I am acquainted with the hand Writing of Mr Berclay and of Mr Charles Gordon Clerk of Crowder and Berclay and verily believe that the Letters and Bill of Lading are the hands Writing of Mr Gordon and the Signing of the Letters are the hands Writing of Mr Berclay.
Wm Richardson
[Admiralty Papers, X, 82]
June 10th 1743.
The Court being Opened According to Adjournm* His Honr the Judge pronounced his Decree — George Smithson the Claimant moves to the Court for an Appeal from this Court to the Commission1,8 Appointed or to be Appointed under the Great Seal of Great Britain for receiving hearing and determining Appeals in Causes of Prizes Which is granted he Conforming himself According to Law in such Cases made and Provided Bond given Pursuant to Act
[Minute Book, 1740-1743]
Whereas a Lible has been presented before me May 19, 1743 by James Allin Commander of the Sloop Revenge a Private Man of War belonging to Newport Commissiond by Richard Ward Esqr Late Governour of Rhode Island for himself Owners and Company in Conjuntion with James Wimble in the Sloop Revenge another Private Man of War belonging to London Great Britain Commissiond by the Honorable Commissioners for Executing the Office of Lord High Admiral of Great Britain Ireland etc. for himself Owners and Company by Virtue of wch Commissions they did take the Ship Angola who was taken by the Spaniards on the 20th day of April last N.S. off the Hineango one of the first Islands in the Winward Passage of the Burden of Two Hundred and Forty Tons or thereabouts Mounted wth twelve Carriage and four Swivel Guns together wth Her Cargoe Consisting of one Hundred and Fifty Seven Hoges of Sugar Eighty Planks of Mohogony three Hundred and Seventy Bags of Ginger Eighty Seven Bags of Cotten and three tons of Elephants teeth Sundry Musquets Warlike Stores etc. and did bring Her into Newport for Tryal and Adjudication and there being A Claime Entred' ■by George Smithson Commander of the sd Ship Angola when she was first taken in behalf of Peter Cunliffe Esqr Jn° Hardman and Sam Augden all of Liverpool in Lancastire Great Britain as owners of the sd Ship and Cargoe before she was taken by Don Francisco Lorenso and Don Francisco Camejo Commander of two Sloops of War fitted out and belonging to the King of Spain and I have attentively heard the Pleas of the Counsels both for Captors and Claimers the Argument of the Counsil for the Captors wás this that *210when a ship or Vessel belonging to the Subjects of the King of Great Britain was taken by Ships and Vessels of War fitted out and belonging to the King of Spain and was Carried by any of them into their Ports or Harbours that she was then a Lawfull Prize Nay more Indisputably so after the Cerimony of Condemnation had past upon Her that then the Propperty was Acttually Altred: the Plea of the Counsil Runs thus for the Claimer that the Passages in His Majestys Act for Salvage was Exprest with out any Manner of Exception and although a Vessel after taken was Carried into Port by the Enimy and there Condemnd that there was nothing but Salvage due and that the Propperty was not altred untill She was Sold by thm to Some Other Nation now I having Delebaratly look® Over His Majestys Act of Parliament begun and Holden at Westminster the 14a of January 1734 and other Authority and have Maturely Weigh® the Preparatory Examination of the Evidences on Oath and likewise again in Open Court Perticularly the Capt of the Ship when she was taken by Capt James Allin, Philippe De Arrieta and two other Spaniards all Disinterested to Appearance (and no Contradiction of what they Swore and Said being made by George Smithson who was not Sworn in the Case not Requested it and likewise by the English Mens Oaths belonging to the Ship w1* Rather Strengthen® then Deminish® — the Spannish Evidences (the Substance of wob was that She was Carried into Tannamo a Port or Harbour in Cuba where the Papers belonging to the Ship was sent to Barricoe and Her Condemnation Came back before She Sail® from Tannamo Laying in that Harbour four days and half and as for the time of Laying there being So Short they have no formal Court of Admiralty for Prizes taken by the Ships or Vessels belonging to the King of Spain and the s® Ship was taken Again by Capt James Allin on the 29a of April N.S. about ten Leagues to the Eastward of the Havannah and about half a League from the Island of Cuba the Reason of the Coppy of the Condemnation of the Ship being wanting in this Case Philippi De Arrieta gives is this that he had Orders from Don Francisco Lorenso whose Leautinant he then was to throw the s® Papers Overboard if he Should be in Danger of being taken by an Englishman wch he said he did in the Engagement he had wa Cap’t Allin wa Sundry Letters that ware Sent wa it from Barricoe in a Packet to the Governour of the Havannah wcl1 Papers or Coppy of Condemnation he Reinclosd and Seal® up in Said Packet for all wch he gave a Receipt I have been more Perticular in this my order then there is Real Occasion for but was Willing to Set forth the Reasons Alleig® and Sworn against the s® Ship and wch will more at Large Appear by the Preparitory Examinations of the Evidences and Other Questions Answered by them in Open Court and on the whole I am of Opinion of the Counsil for the Captors and therefore do adjudge and Condemn the aforeside Ship Angola her Tackle Apparell etc. and her Cargoe wch I have already Mentioned the Perticulors of to be a Lawful and Just Prize to the Captors Capt James Allin Owners and Company in Cunjunction wa Capt *211James Wimble Owners and Company to be Devided betwixt thm According to their Articles and Agreements etc. dated in Newport this 10th day of June Annoq. Domini 1743 and in the Sixteenth Year of the Reign of His Majesty George the Second by the Grace of God King of Great Britain France and Ireland etc. Sign4 and Decree4 by me
Jn° Gidley Judge.
[Admiralty Papers, I, 83]